Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 16-18, 20-31 rejected under 35 U.S.C. 103 as being unpatentable over Hakkani-Tur: 20060149544 hereinafter Hak further in view of White: 20170004831 further in view of McGann: 20180336896 hereinafter McG.
Regarding claim 1, 8, 20
Hak teaches:
A system, method and coded instructions operable to improve a quality of responses from an automatic dialogue system by confidence and disambiguation thresholds (Hak: Abstract; Fig 2: system receives a language input of a user, characterizes user intent and returns a result based thereon to a user using at least the communication interface 280 based on a first confidence threshold t1 and second disambiguation threshold t2), the apparatus comprising: one or more computer processors (Hak: Abstract; Fig 2); 
an interface to receive a user dialogue of the user during an interaction between the user and the automatic dialogue system, (Hak: Abstract; ¶ 20-23; Fig 1, 2: dialog system receives a language input of a user initiating an interaction, characterizes user intent and returns a result based thereon to a user using at least the communication interface 280); 
wherein the interaction is initiated by the user (Hak: ¶ 20-23: user utterance such as a command initiates ASR operation)
a memory containing one or more modules executable by the one or more computer processors, the one or more modules comprising: (Hak: Abstract; ¶ 24-27; Fig 1, 2: system receives a language input of a user, characterizes user intent and returns a result based thereon to a user using at least the communication interface 280 operative of memory modules 102-110); 
a classifier module to infer based on the dialogue, an objective of the user in initiating the interaction and determine a confidence score representing a measure of confidence that the 
a threshold evaluation module to determine whether the confidence score meets the confidence and disambiguation thresholds, wherein the disambiguation threshold is lower than the confidence threshold (Hak: ¶ 28, 29, 32-38; Fig 3: confidence score compared to a first and confidence and second disambiguation threshold; said thresholds in a fixed relationship)
 for the objective inferred based on the dialogue, wherein the confidence threshold, when met, causes acceptance of the inferred objective without prompting for confirmation (Hak: ¶ 28, 29, 32-38; Fig 3: a confidence score greater than a first threshold initiates and acceptance of an objective in the form of a semantic label and accompanying action, objectives include receiving an answer to a question, paying a bill, etc.), 
wherein the disambiguation threshold, when not met, causes rejection of the inferred objective without prompting for confirmation and further causes a clarified dialogue to be requested (Hak: ¶ 28, 29, 32-38; Fig 3: a confidence score below a second, disambiguation threshold rejects semantic labelling and requests the user again utter a command),
an inference module to, upon a determination that the confidence score does not meet the confidence threshold but meets the disambiguation threshold, prompt the user to confirm that the inferred objective accurately reflects the actual objective (Hak: ¶ 28, 29, 32-38; Fig 3: a language feedback of a user operates to improve the performance and confidence level of a model with regard to the first, second threshold by requesting a clarification of user intent)

Hak teaches the utility of nesting and updating a plurality of language and recognition models (Hak: ¶ 20-23) suitable to produce, traverse and prune word lattices and as such strongly suggests using user feedback in the form of an inference to dynamically determine a confidence threshold for a user utterance, intent, et Hak does not explicitly teach a threshold modification module to, upon receipt of confirmation that the inferred objective accurately reflects the actual objective, decrease each of the confidence and disambiguation thresholds, wherein a response is determined based on the inferred objective and output thereby separately and dynamically determining whether to adjust the first response threshold and the second response threshold based on the inference and arriving at an objective based on adjustment of the threshold(s) and/or prompting a user for confirmation.

In a related field of endeavor White teaches a system and method for user curation of the updating of a plurality of thresholds in a language model (White: ¶ 20-24; Fig 5) wherein the correction of an intent in the form of user input serves to curate a plurality of thresholds in a language model as well as thresholds of other models (White: ¶ 20-24, 111-117, 120; Fig 5-8); updating a model in this way corrects and updates the confidence measures for each/any and all of the terms in the model and/or updates additional models (White: ¶ 20-24, 111-117, 120-126; Fig 5-8) thereby comprising a threshold modification module to, upon receipt of confirmation that the inferred objective accurately reflects the actual objective update the models and or thresholds therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to curate plural language confidence thresholds of 
Hak in view of White is not explicit with regard to updating model thresholds by dynamic increase/decrease of confidence and disambiguation thresholds in a manner sufficient to adjust a model and arrive at an appropriate output. 

In a related field of endeavor consider McG which teaches a method and system for customizing responses to user questions by performing semantic parsing on a user input and adaptively adjusting a disambiguation and confidence thresholds in a manner sufficient to arrive at and output a result without necessary recourse to a request for user disambiguation (McG: ¶ 145-153, 155-159; Fig 4, 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the McG taught adapting of thresholds to arrive at and respond to a user intent with the Hak in view of White disambiguation and confidence thresholding. The average skilled practitioner would have been motivated to do so for the purpose of creating an automatic speech recognition and response system capable of responding to a less understood user intent without requiring an explicit intervention on behalf of a user.
Regarding claim 2, 9, 16
Hak in view of White in view of McG teaches or suggests:

Regarding claim 17, 26, 30
Hak in view of White in view of McG teaches or suggests:
a system, method and coded instructions, wherein the confidence and disambiguation thresholds are adjusted such that the numerical difference between them remains constant. Examiner has taken official notice which Applicant has failed to timely traverse and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: Please see MPEP 2144.03) that the optimization and/or stabilization of a value relating the first and second thresholds would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of optimizing results based on the Hak, White and McG disclosed variables and would have done so in full expectation of predictable results and without undue experimentation. 
Regarding claim 18, 27, 31
Hak in view of White in view of McG teaches or suggests:
An system, method and coded instructions, wherein dynamically adjusting the first threshold further comprises adjusting the first threshold according a number of times it has already been adjusted.
Examiner has taken official notice which Applicant has failed to timely traverse and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: Please see MPEP 2144.03) that the utility of collecting an adjustment count would have been obvious to include. The average skilled 
Regarding claim 21
Hak in view of White in view of McG teaches or suggests:
An system, method and coded instructions, wherein the automatic dialogue system is configured to, upon receiving confirmation that the inferred objective does not accurately reflect the actual objective, increasing the disambiguation threshold without adjusting the confidence threshold. The average skilled practitioner would have been motivated to perform various adjustments to the thresholds is substantially similar to the rearrangement of parts or permutations of results-effective variables in the system and hence obvious as a matter of design choice or result of routine experimentation.
Regarding claim 22
Hak in view of White in view of McG teaches or suggests:
An system, method and coded instructions, wherein the automatic dialogue system is configured to, upon determining that the confidence score meets the confidence threshold but receiving confirmation that the inferred objective does not accurately reflect the actual objective, increasing each of the confirmation and disambiguation thresholds. The average skilled practitioner would have been motivated to perform various adjustments to the thresholds as so doing is substantially similar to the rearrangement of parts or permutations of results-effective variables in the system and hence obvious as a matter of design choice or result of routine experimentation.
Regarding claim 23
Hak in view of White in view of McG teaches or suggests:

Regarding claim 24
Hak in view of White in view of McG teaches or suggests:
An system, method and coded instructions, wherein the weighted difference comprises a difference between the confidence score and the respective threshold, weighted by a proportion of accurately inferred objectives in the past to total inferred objectives in the past. Examiner takes official notice that optimizing a model along a particular parameter weighted with respect to the total results in a search space was well-known in the art before the effective filing date of the instant invention and would have comprised an obvious addition. The average skilled practitioner would have been motivated to optimize a model along a particular parameter(s) weighted with respect to the total results, results of other parameters, parameter values, etc. in a search space as so doing is substantially similar to the rearrangement of parts or permutations of results-effective variables in the system and hence obvious as a matter of design choice or result of routine experimentation.
Regarding claim 25, 28, 29
Hak in view of White in view of McG teaches or suggests:
An system, method and coded instructions, wherein the threshold evaluation module is configured to preset at least one of the confidence and disambiguation thresholds and to adjust the thresholds buy a preset amount based upon a policy. (Hak: Fig. 5: model operable with regard to preset confidence levels); (McG: ¶ 145-159; Fig 4, 6, 7)

Response to Arguments

Applicant’s arguments in concert with amendments to the claims, see Remarks and Claims, filed 1/21/21, with respect to the rejection(s) of claim(s) 1, 8, 20 under 35 USC 103 over Hakkani-Tur, White, and Colledge have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hakkani-Tur, White, and McGann.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MCCORD/Primary Examiner, Art Unit 2654